Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishihara (US 20150276602 A1).
Re claim 1, Ishihara discloses an image processing device (100) for a medical observation device (102), wherein the image processing device comprises an image processor (106) (Ishihara: Fig. 1, image processor 6; paragraph [0024]), 
the image processor being configured 
to obtain a digital pseudocolor pattern (116), the digital pseudocolor pattern having a pattern characteristic (118) and comprising a pseudocolor (120) (Ishihara: paragraph [0043], motion effect generation), 
to combine the digital pseudocolor pattern with an input area (122) of a retrieved digital input image (108, 110), thus forming a patterned region (124) (Ishihara: paragraph [0023], a synthesis portion 66 that adds the frame image Gf generated by the motion-effect generating portion 65 to the white-light image G1 to generate a synthetic image G); 
to vary the pattern characteristic at a location (126) in the patterned region depending on one of the intensity (I) and brightness (B) at a corresponding location (128) in the input area (Ishihara: paragraph 
to output at least one digital output image (130) comprising the patterned region (Ishihara: paragraph [0018], a display portion 7 that displays an image G which has been processed by the image processor 6). 
Re claim 2, Ishihara discloses that the input area (122) is an area in which an intensity (I) or a brightness (B) in the obtained digital input image (108, 110) is at least one of below an upper threshold (872) and above a lower threshold (764), and the image processor (106) is configured to form the patterned region (124) in the input area (122) (Ishihara: paragraph [0043], the motion-effect generating portion 65 may generate a frame image that is assigned a gradation value that causes the color to vary over time within the region of the lesion, thus providing an effect causing the color to vary with a time period or with a range depending on the gradation values of the fluorescence region F). 
Re claim 3, Ishihara discloses that the image processor (106) is configured to select as the input area (122) an area which has at least one of a minimum number of pixels (128c), a minimum difference between an average intensity or brightness of the input area (122) and at least part of the immediate surroundings (1278) of the input area (122), and a minimum average intensity (I) or brightness (B) (Ishihara: paragraph [0025], extraction portion 63 compares the gradation value of each pixel of the fluorescence image G2 input from the fluorescence-image generating portion 62 with a prescribed threshold S, and extracts pixels having a gradation value equal to or higher than the prescribed threshold S as a fluorescence region F). 
Re claim 4, Ishihara discloses that the image processor (106) is further configured to adjust the pattern characteristic (118) at a location (132) at a border (134) of the patterned region (124) depending on one of the intensity (I) and brightness (B) of at least one neighboring location (136) outside the patterned region (124) of the at least one digital output image (130) (Ishihara: paragraph [0043], the motion-effect generating portion 65 may generate a frame image that is assigned a gradation value that causes the color to vary over time within the region of the lesion, thus providing an effect causing the color to vary with a time period or with a range depending on the gradation values of the fluorescence region F). 
Re claim 5, Ishihara discloses that the image processor (106) is further configured to create a predetermined difference between one of the intensity (I) and brightness (B) of the pseudocolor (120) at a location (132) at a border (134) of the patterned region (124) and one of the intensity and brightness at at least one neighboring location (136) outside the patterned region (124) (Ishihara: paragraph [0047], color contrast variation effect). 
Re claim 6, Ishihara discloses that the image processor (106) is further configured to set one of the brightness (B) and intensity (I) of the at least one pseudocolor (120) at the location (126) in the patterned region (124) proportional to one of the brightness (B) and intensity (I) at the corresponding location (128) in the input area (122) (Ishihara: paragraphs [0047]-[0048], color contrast variation effect). 
Re claim 7, Ishihara discloses that the pseudocolor pattern (116) in the patterned region (124) comprises a first pattern component (138) and a second pattern component (140), the first pattern component having one of a pseudocolor intensity and a pseudocolor brightness being different from that of the second pattern component, the difference being dependent on one of an intensity and a brightness in the input area (122) (Ishihara: paragraph [0044], such an color variation effect may be combined with the above-described motion effect of the object O, wherein the color variation refers to variation of hues, intensity, brightness or contrast of color). 
claim 8, Ishihara discloses that the image processor (106) is configured to vary at least one of a temporal and a spatial rate of change of the digital pseudocolor pattern (116) depending on one of an intensity and brightness in the input area (122) (Ishihara: paragraph [0043], the motion-effect generating portion 65 may generate a frame image that is assigned a gradation value that causes the color to vary over time within the region of the lesion, thus providing an effect causing the color to vary with a time period or with a range depending on the gradation values of the fluorescence region F). 
Re claim 9, Ishihara discloses that the image processor (106) is configured 
to retrieve the digital input image (108, 110) or another digital input image (108, 110) as a digital white-light image (142) representing an object (144) recorded in white-light (146), and another digital input image (108, 110) or the digital input image (108, 110) as a digital fluorescence image (148) representing the object (144) recorded in the fluorescence spectrum of at least one fluorophore (150) (Ishihara: paragraph [0023], image processor 6 includes a white-light-image generating portion (reference-image generating portion) 61 that generates a white-light image (reference image) G1 from white-light image information S1 acquired by the image-acquisition device 55 and a fluorescence-image generating portion 62 that generates a fluorescence image G2 from fluorescence image information S2 acquired by the image-acquisition device 56); 
to determine the input area (122) in the digital fluorescence image (Ishihara: paragraph [0025], extraction portion 63 compares the gradation value of each pixel of the fluorescence image G2 input from the fluorescence-image generating portion 62 with a prescribed threshold S, and extracts pixels having a gradation value equal to or higher than the prescribed threshold S as a fluorescence region F); and 
to merge the pseudocolor pattern (116) with the digital white-light image (142), varying one of the brightness and intensity of the pseudocolor pattern at the location (126) in the patterned region (124) depending on one of the brightness and intensity of a corresponding location (128a) in the input area (122) of the digital fluorescence image (Ishihara: paragraph [0023], a synthesis portion 66 that adds the frame image Gf generated by the motion-effect generating portion 65 to the white-light image G1 to generate a synthetic image G). 
Re claim 10, Ishihara discloses a medical observation device (102) comprising: 
the image processing device (100) according to claim 1 (See rejection of claim 1 above); 
a camera system (112) configured to record one or more digital input images (108, 110) (Ishihara: paragraph [0023], image processor 6 includes a white-light-image generating portion (reference-image generating portion) 61 that generates a white-light image (reference image) G1 from white-light image information S1 acquired by the image-acquisition device 55 and a fluorescence-image generating portion 62 that generates a fluorescence image G2 from fluorescence image information S2 acquired by the image-acquisition device 56); and 
at least one display device (152) configured to display the at least one digital output image (130) (Ishihara: paragraph [0018], a display portion 7 that displays an image G which has been processed by the image processor 6). 
Re claim 11, Ishihara discloses that the camera system (112) is configured to record one of the one or more digital input images (108, 110) in a fluorescence spectrum of at least one fluorophore (150) as a digital fluorescence image (148) and/or record another of the one or more digital input images (108, 110) in white-light as a digital white-light input image (142) (Ishihara: Fig. 1, white light image generating portion 61 and fluorescence image generating portion 62). 
Re claim 12, Ishihara discloses that the medical observation device comprises a microscope (104) or an endoscope (Ishihara: paragraph [0018], endoscopic apparatus). 
claim 13, Ishihara discloses an image processing method comprising the following steps: 
retrieving one or more digital input images (108, 110) (Ishihara: paragraph [0023], image processor 6 includes a white-light-image generating portion (reference-image generating portion) 61 that generates a white-light image (reference image) G1 from white-light image information S1 acquired by the image-acquisition device 55 and a fluorescence-image generating portion 62 that generates a fluorescence image G2 from fluorescence image information S2 acquired by the image-acquisition device 56); 
generating at least one digital output image (130) based on the one or more digital input images (Ishihara: paragraph [0023], a synthesis portion 66 that adds the frame image Gf generated by the motion-effect generating portion 65 to the white-light image G1 to generate a synthetic image G); and 
outputting the at least one digital output image for at least one of displaying and further processing (Ishihara: paragraph [0018], a display portion 7 that displays an image G which has been processed by the image processor 6); 
wherein the step of generating the at least one digital output image from the digital input image comprises the steps of: 
combining a digital pseudocolor pattern (116) with at least one input area (122) of at least one of the one or more digital input images to create a patterned region (124), wherein the digital pseudocolor pattern has a pattern characteristic (118) (Ishihara: paragraph [0043], motion effect generation); and 
adjusting the pattern characteristic (118) at a location (126) of the patterned region depending on one of an intensity and brightness at a corresponding location (128) in the input area of at least one of the one or more digital input images (Ishihara: paragraph [0043], the motion-effect generating portion 65 may generate a frame image that is assigned a gradation value that causes the color to vary over time within the region of the lesion, thus providing an effect causing the color to vary with a time period or with a range depending on the gradation values of the fluorescence region F). 
Re claim 14, Ishihara discloses that a continuous transition is created in one of the brightness and intensity of a location (132) at a border (124) of the patterned region (124) and a neighboring location (136) outside of the patterned region (124) (Ishihara: paragraph [0043], the motion-effect generating portion 65 may generate a frame image that is assigned a gradation value that causes the color to vary over time within the region of the lesion, thus providing an effect causing the color to vary with a time period or with a range depending on the gradation values of the fluorescence region F; paragraphs [0047]-[0048], color contrast variation effect). 
Claim 15 recites the corresponding non-transitory computer readable storage medium comprising a program comprising instructions which, when the program is executed by a computer, cause the computer carry out the method according to claim 13.  Therefore, arguments analogous to those presented for claim 13 are applicable to claim 15.  Additionally, Ishihara discloses that the CPU loads the image processing program stored in the auxiliary storage device, and then executes the program, thereby to implement functions of the white-light-image generating portion 61, the fluorescence-image generating portion 62, the extraction portion 63, the coefficient-calculating portion 64, the motion-effect generating portion 65, and the synthesis portion 66 (Ishihara: paragraph [0024]).  Accordingly, claim 15 has been analyzed and rejected with respect to claim 13 above.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER G FINDLEY whose telephone number is (571)270-1199.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on (571)272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER G FINDLEY/Primary Examiner, Art Unit 2482